PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/554,868
Filing Date: 29 Aug 2019
Appellant(s): Adair et al.



__________________
Timothy W. Markison
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/6/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/20/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 1, 3-5, 10, and 14-16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Koransky (4167071).
Claims 2 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koransky in view of Lai (2005/0005474).
Claims 3-8, 11, 12, and 14-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koransky in view of Lyden (6948264).
 (2) Response to Argument
     In response to Appellants’ argument that Koransky shows a heel with cleats having two different lengths (see pages 7 and 8 of Appellants brief), it is noted that the claims do not preclude such.  The Claims require “a heel group of cleats” which are “a third length, wherein the third length is equal to…the first length”, Koransky does show “a heel group of cleats” (26 and 28) which are of equal length to the length of the outer edge mid foot –to toe group (30, 32, 34, and 36).  The heel group of cleats (26, 28) have a third length which is equal to or greater than the first length of the cleats (30, 32, 35, and/or 36), specifically the third length is equal to the first length as claimed. Also, shown in figure 3 column 4 lines 1-25 as claimed.  As shown in figure 3 the length of the heel group of cleats (26 and 28) is shown as being substantially the same as that of the length of the lateral midfoot to forefoot region (30, 32, 34, and 36) as shown in figure 3.  The fact that Komansky shows an additional group of heel cleats does not negate the fact that Komansky does show a heel group meeting the claim requirements.

Respectfully submitted,
/MARIE D BAYS/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        
Conferees:
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732          
                                                                                                                                                                                              /VALENTIN NEACSU/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.